DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                          January Term 2014

                             ERIC BROWN,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D13-264

                              [July 2, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Robert E. Belanger, Judge; L.T. Case No.
472011CF000283.

  Carey Haughwout, Public Defender, and Richard B. Greene, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Lopez v. State, 135 So. 3d 539 (Fla. 2d DCA 2014).

STEVENSON, TAYLOR and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.